✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              EASTERN                                                  DISTRICT OF                                    TENNESSEE


                 UNITED STATES OF AMERICA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                  BRANDON LEE ALEXANDER                                                                                Case Number: 2:18-CR-34(13)

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 CLIFTON L. CORKER                                                  J. CHRISTIAN LAMPE                                        JERRY LAUGHLIN
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 12/19/2018                                                         DEBBIE RAMEY                                              ARLENE PAPE
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                     12/19/2018

             W                                                      LINDSEY RATLIFF

             7                              X             X         PHOTO OF 614 BROWN AVENUE WITH POSITION OF CAR MARKED

   8                                        X             X         PHOTO OF 614 BROWN AVENUE - FRONT OF HOUSE

   9                                        X             X         PHOTO OF 614 BROWN AVENUE SHOWING SHOULDER OF ROAD

             W                                                      PETE SHOCKLY, DETECTIVE




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages

    Case 2:18-cr-00034-JRG-MCLC Document 347 Filed 12/19/18 Page 1 of 1 PageID #: 3134
